»8 Case: 5:20-cv-00584-CAB Doc #: 1-1 Filed: 03/18/20 1o0f 15. PagelD #: 4

CV-2020-02-0571 BAKER ROSS, SUSAN 02/92/2020 17:08:56 AM cmco Page 1 of 15

IN THE COURT OF COMMON PLEAS
SUMMIT COUNTY, OHIO

ALYSSA SMITH,
3275 Eastern Road,
Barberton, Ohio 44203,

and

JONATHAN SMITH,
3275 Eastern Road,
Barberton, Ohio 44203, COMPLAINT

Trespass

Nuisance

Negligence

Physical Taking
Violation of Civil Rights

and

CAROLYN HOLLAND
633 33 Street NW
Barberton, Ohio 44203

Plaintiffs,

)

)

)

)

)

)

)

)

)

)

)

)

)

}

}

)

)

}

v. } Gury Demand Endorsed Hereon)
)

THE CITY OF BARBERTON )

ATTN: Law Director )

Law Department }

576 W. Park Avenue j

Barberton, Ohio 44203, )
)
)
)
)
)
)
)
)
)
)
)
}
}
)
)
)
)

and

DENNIS WEAVER, Interim Director of
Utilities

The City of Barberton

376 W. Park Avenue

Barberton, Ohio 44203,

and
MICHAEL JACKSON
The City of Barberton, Utilities Department

576 W. Park Avenue
Barberton, Ohio 44203,

Sandra Kurt, Summit County Clerk of Courts

 
t

" ‘Case: 5:20-cv-00584-CAB Doc #; 1-1 Filed: 03/18/20 2 of 15. PagelD #: 5
CV-2020-02-0571 BAKER ROSS, SUSAN 02/12/2020 11:08:56 AM nico Page 2 of 15

and

NORTHERN PRIDE HOME INSPECTIONS
LLC,

C/O Alexander Khlystov, Statutory Agent
2065 Oakes Drive Extension

Akron, Ohio 44312,

and

JOHN DOE DEFENDANTS I-X
current names and addresses unknown

Defendants.

Meet Nee Se et ee eet ee et ey ee ed ee ee et ee a ee ae ee

For their Complaint against Defendants, The City of Barberton (“Barberton”), Dennis
Weaver, Interim Director of Utilities for the City of Barberton (“Mr. Weaver”), Michael Jackson
(“Mr. Jackson”), Northern Pride Home Inspections LLC (“Northern Pride”), and John Does I-X
(collectively referred to herein as “Defendants”), Plaintiffs, Jonathan Smith (“Mr. Smith”) and
Alyssa Smith (“Ms, Smith”) (collectively, the “Smiths”) and Carolyn Holland (Ms. Holland”)
{all plaintiffs collectively referred to herein as “Plaintiffs”), aver and allege as follows:

THE PARTIES, JURISDICTION, AND VENUE

1, The Smiths are Ohio residents residing at 3275 Eastern Road, Barberton, Ohio
44203 (the “Smith Property”).

2. Ms. Holland is an Ohio resident residing at 633 33 Street NW, Barberton, Ohio

44203 (the “Holand Property”).

Sandra Kurt, Summit County Clerk of Courts
' Case: 5:20-cv-00584-CAB Doc #: 1-1 Filed: 03/18/20 3 of 15. PagelD #: 6
CV-2020-02-0571 BAKER ROSS, SUSAN 02/12/2020 11:08:56 AM cNico Page 3 of 15

3. Barberton is a Municipality with an address at 576 W. Park Avenue, Barberton,
Ohio 44203, and at all relevant times, Barberton exercised jurisdiction over all homes, sewer
systems, and land within the geographical area consisting of the City of Barberton.

4, Mr. Weaver is an Ohio resident and, upon information and belief, at all relevant
times acted as an employee, agent, apparent agent, agent by estoppel, and/or representative of
Barberton, with a work address of 576 W. Park Avenue, Barberton, Ohio 44203,

5, Mr. Jackson is an Ohio resident and, upon information and belief, at all relevant
times acted as an employee, agent, apparent agent, agent by estoppel, and/or representative of
Barberton, with a work address of 576 W, Park Avenue, Barberton, Ohio 44203.

6. Northern Pride is an Ohio limited liability company, with an office located at
2065 Oakes Drive Extension, Akron, Ohio 44312.

7. Defendants John Does EX. current names and addresses unknown, at all relevant
times acted as employees, agents, apparent agents, agents by estoppel, and/or representatives of
the City of Barberton and had roles in the maintenance of the sewer system.

8. Jurisdiction is proper with this Court because Defendants all reside or transact
business in Ohio.

9. Venue is proper with this Court because all or part of the claims for relief arose in
Summit County, Ohio.

FACTUAL BACKGROUND
The Smith Property

10. Plaintiffs hereby incorporate by reference the preceding allegations as though

fully rewritten herein.

11. On or about September 24, 2018, the Smiths purchased the Smith Property.

Sandra Kurt, Summit County Clerk of Courts
1

‘_ Case: 5:20-cv-00584-CAB Doc #: 1-1 Filed: 03/18/20 fot 15. PagelD #: 7
CV-2020-02-0571 BAKER ROSS, SUSAN 02/12/2020 11:08:56 AM Page 4 of 15

12. The Smith Property is a split-level home, with half of the living space located in
the basement and half of the living space located on the main floor,

13. A pump station (the “Pump Station”) is next to (adjacent) to the Smith Property.
At the time of purchase, the Pump Station contained no signage or other identifying markings.

14. Around the time of purchasing the Smith Property, the Smiths hired Northern
Pride as their home inspector for the property.

15. At the time of the inspection, Alexander Khlystov (“Mr. Khlystov”) of Northern
Pride informed the Smiths that the purpose of the Pump Station was to govern the water level of
a nearby recession pond.

16. Mr. Khlystov made no further reference to the Pump Station beyond this
representation.

17. Atno time did Mr. Khiystov identify the Pump Station as a sewer backup station,

18. When Mr. Khlystov supplied the Smiths with Northern Pride’s inspection report
for the Smith Property, the report made no mention of the pump station, or of any sewage backup
system at all, for the Smith Property.

19. Additionally, Northern Pride’s inspection report for the Smith Property noted that
the plumbing aspects of the Smith Property were in “acceptable” condition.

20. The Pump Station actually belonged to the City of Barberton and was a defective
and poorly-maintained sewage backup pump system. At all relevant times, the City of Barberton
knew or should have known that the Pump Station was defective and poorly maintained and

therefore, the City of Barberton had actual or constructive notice of the situation.

Sandra Kurt, Summit County Clerk of Courts
'
1

1
'

Case: 5:20-cv-00584-CAB Doc #: 1-1 Filed: 03/18/20 5 of 15. PagelD #: 8

CV-2020-02-0871 BAKER ROSS, SUSAN 02/12/2020 17:08:56 AM cMuco Page 5 of 15

21, After the Smiths took possession of the Smith Property, on or about April 7, 2019,
the Smiths woke up to a fountain of raw sewage flooding the basement of their home coming
from a drainage pipe on the floor.

22. The Smiths’ basement filled ankle-deep with raw sewage Causing substantial
damage to their floors, walls, furniture, and personal belongings in their basement and putting
their health and safety at risk, as well as the health and safety of their children and animals.

23. When the Smiths contacted Barberton regarding this incident, the Smiths were
informed that the flood of sewage was caused by faulty maintenance, including a breaker trip in
Barberton’s sewage drainage system and a failed backup system, of which Barberton was aware.

24, Barberton responded to the Smiths’ call by sending an employee who indicated
that the sewage flood resulted from a faulty breaker and the backup system failing, and who
indicated that this had occurred in the past on other occasions.

25. Barberton was aware of the problem and its chronic system failure.

26. Days after the flood of sewage, Barberton sent out a city worker, Mike Jackson
(“Mr. Jackson”), to allegedly conduct an incident report at the Smith Property.

27, At the time Mr. Jackson arrived at the Smith Property, neither Mr. Smith nor Mrs.
Smith were home. However, Mr. Jackson falsified his report by claiming Alyssa Smith was
home and advised him that the flooding was caused by the Smiths overflowing their own water
system. To the extent that the falsification was not authorized or ratified by Mr. Jackson’s
employer, the City of Barberton which actions amounted to an intentional and/or malicious
and/or wonton act which manifested a wonton and/or heedless disregard for the health, safety,
welfare, legal rights, civil rights, and constitutional rights of the Smiths under circumstances

which would render Mr. Jackson liable for all damages including but not limited to punitive

Sandra Kurt, Summit County Clerk of Courts

 
a

Case: 5:20-cv-00584-CAB Doc #: 1-1 Filed: 03/18/20 6 of 15. PagelD #: 9

GV-2020-02-0577 BAKER ROSS, SUSAN 02/42/2020 77:08:56 AM cmco Page 6 of 15

damages, To the extent that the City of Barberton authorized or ratified Mr. Jackson’s action
the City of Barberton violated the Civil Rights of the Smith family under circumstances that
would render the City liable for all damages and consequences of that Civil Rights violation,

28. Barberton and its employees, including but not limited to Mr. Jackson, then
actively attempted to conceal this report by denying the existence of the report and later denying
the Smiths access to it. Its contents were uncovered only when Ms. Smith was finally able to
obtain a copy of the report from the Department of Insurance after weeks of having her requests
ignored by Barberton.

29, This conduct manifests an intentional and/or malicious and/or wonton act which
constituted a violation of the Civil Rights of the Smith family by the City of Barberton and by
John Does, all Barberton employees who participated in this concealment scheme rendering the
City of Barberton liable for all damages and consequences of this Civil Rights violation. To the
extent that the conduct of the individual Does were beyond of the scope of their employment and
were not authorized or ratified by the City of Barberton the individual Does conduct renders
them individually liable for ali damages including but not limited to punitive damages.

30. After this incident, Barberton refused to pay out the Smiths for the damage that
the flood caused to the Smith Property.

31. Upon information and belief, Barberton had obtained signage for the Pump
Station identifying emergency numbers and actions needed in the event of a backup before the
flooding incident on the Smith Property.

32. However, Barberton failed to put this signage up on the Pump Station until after

the sewage flooding incident,

Sandra Kurt, Summit County Clerk of Courts
f

Case: 5:20-cv-00584-CAB Doc #: 1-1 Filed: 03/18/20. o! of 15. PagelD #: 10
CV-2020-02-0571 BAKER ROSS, SUSAN 02/12/2020 11:08:56 AM Page 7 of 15

33. Since the Smiths’ first flood of sewage, Barberton put a huge sign up on the
failing Pump Station next to the Smiths’ home which reads “WHEN THE RED LIGHT IS ON
OR A BACKUP OCCURS CALL 330-848-6744.”

34. On or about June 21, 2019, the Smith Property was flooded a second time with
raw sewage caused by the failing Pump Station.

35. As the Smith Property was flooding with raw sewage, the Smiths called the
number on the Pump Station. No one answered the phone. The Smiths then waited over an hour
for someone to respond to their emergent voicemail. Once Barberton’s employees finally arrived,
they acted with no sense of urgency and instead were witnessed laughing about the flood as if the
sewage flooding was an ongoing joke. One of Barberton’s employees indicated to the Smiths
that the emergency high water indicator had failed, and the City’s pumps once again failed,
causing the backup.

The Holland Property

36. Plaintiffs hereby incorporate by reference the preceding allegations as though
fully rewritten herein.

37. Ms. Holland purchased the Holland Property approximately 17 years ago.

38. The Holland Property sits right next to, and downhill from, the Smith Property
and has experienced sewage flooding issues similar to those suffered by the Smiths.

39. Ms, Holland has experienced approximately five (5) sewage backups in her home
during the time that she has lived there.

40. Three (3) of the dates that she experienced backups were August 14, 2011,

August 7, 2014, and September 22, 2018.

Sandra Kurt, Summit County Clerk of Courts
CV-2020-02-0571 Case: Wieeee Red DORR CAB ROG bith th: aah 56 Filed: 03/18/20. 8 of 15. PagelD Bada’ oF 15

41. Each time a backup occurred in the Holland Property, Barberton blamed it on its
system failing, whether by a generator failure or a disconnect between the City and AT&T.

42. However, the City consistently refused to pay for any of the damages caused to
the Holland Property as a result of the flooding caused by its Pump Station.

Damages

43, Plaintiffs hereby incorporate by reference the preceding allegations as though
fully rewritten herein.

44. As a direct result of the flooding events, both the Smiths and Ms. Holand have
been forced to discard large amounts of personal property that was ruined by raw sewage.

45. Additionally, the Smiths and Ms. Holland have suffered significant damage to the
basements of their homes and have lost the use of their homes’ basements as living areas for fear

- that sewage flooding would destroy whatever improvements they made to them.

- 46, Moreover, as a direct and proximate result of Defendants’ conduct, Plaintiffs have
suffered damages including, but not limited to, incurred clean-up costs, lost time from work and
lost wages, pain and suffering, loss of enjoyment of life, emotional distress, and mental anguish.

47, The Smiths have also been informed that due to the continuous and severe nature
of the sewage floods, their home, as well as Ms. Holland’s home, have been deemed completely
unmarketable and worthless.

COUNT ONE
Trespass
(The City of Barberton, Mr. Weaver, Mr. Jackson, John Does I-X)
48. Plaintiff hereby incorporate by reference the preceding allegations as though

fully rewritten herein.

Sandra Kurt, Summit County Clerk of Courts
CV-2020-02-0571 Case: Bie Q00884-CAB, DOG FT ithelee ayo: 03/18/20 9 of 15. PagelD age ot 15

49, Defendants intentionally, recklessly, willfully, wantonly, maliciously, and
negligently failed to repair and/or maintain the sewer system which caused the accumulation of
water and raw sewage on Plaintiffs’ properties flooding their homes.

50. Asa direct and proximate result of the foregoing conduct, water and raw sewage
accumulated, entered, settled, and physically invaded Plaintiffs’ land and property.

51. As a further direct and proximate result, Plaintiffs suffered damages as alleged
herein.

52. The water and sewage which entered Plaintiffs’ properties interfered with
Plaintiffs’ interests in the exclusive possession of Plaintiffs’ land and constituted a continuous
trespass upon Plaintiffs’ properties.

53. Plaintiffs did not consent to have water and sewage physically invade their land
and properties.

54. As a direct and proximate result of Defendants’ conduct, Plaintiffs suffered
damages in an amount to be proven at trial in excess of $25,000.00.

COUNT TWO
Nuisance
(The City of Barberton, Mr. Weaver, Mr. Jackson, John Does I-X)

55. Plaintiffs hereby incorporate by reference the preceding allegations as though
fully rewritten herein,

56. Defendants own and/or operate the sewer system which services the area
surrounding Plaintiffs’ properties.

57. By failing to reasonably repair and/or maintain the sewer system, the Defendants

have intentionally caused an accumulation of water and sewage on Plaintiffs’ properties.

Sandra Kurt, Summit County Clerk of Courts
"Case: 5:20-cv-00584-CAB Doc #: 1
CV-2020-02-0577 BAKER ROSS, SUSAN 1

1 Filed: 03/18/20 10 of 15. PagelD #: 13

756 AM cuco Page 10 of 15

58. Plaintiffs did not consent for water and sewage to enter and settle upon their land
and properties,

59. By causing water and sewage accumulated and controlled by the Defendants to
physically invade Plaintiffs’ properties, Defendants maliciously, recklessly, willfully, wantonly,
and with a conscious disregard for the rights and safety of Plaintiffs, created a nuisance which
substantially and unreasonably interfered with Plaintiffs’ use and enjoyment of their properties.

60. As a direct and proximate result of Defendants’ conduct, Plaintiffs have suffered
and continue to suffer damages enumerated herein in an amount to be proven at trial in excess of
$25,000.00.

COUNT THREE
Negligence and/or Gross Negligence
(The City of Barberton, Mr. Weaver, Mr. Jackson, John Does I-X)

61. Plaintiffs hereby incorporate by reference the preceding allegations as though
fully rewritten herein.

62, Barberton had a duty to reasonably and adequately upkeep and maintain its sewer
system to ensure that it did not cause harm to the property of its citizens.

63. | Barberton breached this duty by failing and refusing to adequately maintain the
Pump Station, facilitated by the egregious and wanton conduct of Mr. Weaver and Mr. Jackson.

64. The Defendants knowingly breached their duty to exercise ordinary care and
diligence by failing to repair and/or maintain the sewer system and they knew, or should have
known upon reasonable inspection, that such actions would cause Plaintiffs’ property to be
invaded by raw sewage.

65. The Defendants were also negligent, in and among other things, by failing to

timely respond to the raw sewage flooding incidents, failing to put necessary signage or

10

Sandra Kurt, Summit County Clerk of Gourts
‘Case: 5:20-cv-00584-CAB Doc #: 1-1 Filed: 03/18/20 11 of 15. PagelD #: 14
CV-2020-02-0571 BAKER ROSS, SUSAN 02/12/2020 11:08:56 AM cmco Page 11 of 15

otherwise notify homeowners of the recurring flooding problem, and by actively concealing the
problem through the falsification of reports and failure to put up signage.

66, As a direct and proximate result of Defendants’ conduct, Plaintiffs have suffered
and continue to suffer damages in an amount to be proven at trial in excess of $25,000.00.

COUNT FOUR
Negligence
(Northern Pride)

67. Plaintiffs hereby incorporate by reference the preceding allegations as though
fully rewritten herein.

68, The Smiths retained Northern Pride to provide professional inspection and
consulting services with respect to the Smiths’ purchase of the Smith Property, and relied on
Northern Pride’s representations and written report in purchasing the Smith Property.

69, Northern Pride owed the Smiths a duty to exercise the same degree of care
normally exercised by other companies in its field.

70. Northern Pride failed to exercise this requisite degree of care.

71. Northern Pride was negligent in, among other things, failing to conduct an
adequate inspection of the Smith Property, failing to identify the true purpose of the Pump
Station, failing to point out the significance of its findings, and failing to recommend further
testing or investigation of the Smith Property’s sewage system or the Pump Station to determine
if there was a water and sewage intrusion problem.

72. As a direct and proximate result of Northern Prides’ conduct, the Smiths were
deprived of the information necessary to make a fully-informed decision as to whether to
purchase their home or whether to implement additional safeguards against the risk of a raw

sewage flood from the failing Pump Station.

11

Sandra Kurt, Summit County Clerk of Courts
CV-2020-02-0571 Case: aM REF CAB oe O5c84 Hoes, hed: 03/18/ cd? of 15. PagelD Bige of 15

73, As a direct and proximate result of Northern Pride’s negligence, the Smiths have
suffered and continue to suffer damages enumerated herein in an amount to be proven at trial in
excess of $25,000.00.

COUNT FIVE
Writ of Mandamus
(The City of Barberton)

74, Plaintiffs hereby incorporate by reference the preceding allegations as though
fully rewritten herein.

75. Article 1, Section 19 of the Ohio Constitution states that private property shall not
be taken for public use without payment of just compensation.

76. Pursuant to Article I, Section 19 of the Ohio Constitution, Plaintiffs have a clear
legal right for just compensation as a result of Defendants’ taking of Plaintiffs’ properties.

77. Pursuant to Article [, Section 19 of the Ohio Constitution, Defendants are under a
clear legal duty to provide for just compensation to Plaintiffs for Defendants’ taking of Plaintiffs’
properties.

78. Because the State of Ohio does not recognize a direct action for inverse
condemnation, Plaintiffs have no plain and adequate remedy at law to obtain just compensation
for Defendants’ taking of Plaintiffs’ properties in violation of Article I, Section 19 of the Ohio
Constitution. |

79, Plaintiffs are parties beneficially interested to maintain this action because they
are entitled to just compensation for Defendants’ taking of Plaintiffs’ properties without just
compensation in violation of Article I, Section 19 of the Ohio Constitution.

80. Water and raw sewage from the sewer system maintained and/or negligently

repaired by Defendants has physically invaded and settled upon Plaintiffs’ land and properties.

12

Sandra Kurt, Summit County Clerk of Courts
CV-2020-02-0571 Case: 5,403 YRBEI- CAB ook Abst Ale d: 03/18/29 43 of 15. PagelD Bege 8 of 15

81. The physical invasion of Plaintiffs’ land and property by water and sewage
unjustifiably and unlawfully interfered with, hindered, and prevented Plaintiffs from their
exclusive right to utilize their property for its intended purpose.

82. The presence of raw sewage on Plaintiffs’ properties has resulted in a temporary
and/or permanent and substantial interference with the Plaintiffs’ use and enjoyment of their
property amounting to a taking.

83. Plaintiffs have suffered a direct encroachment upon their property which
subjected it to a public use and which excluded or restricted their dominion and control over such
property.

84. ‘Plaintiffs have not received just compensation for the substantial interference
and/or unconstitutional taking of their land and property.

85.  Asadirect and proximate result of the foregoing conduct of Defendants, Plaintiffs
suffered damages as alleged herein. |

86. The unconstitutional taking of Plaintiffs’ property was wanton, malicious, in bad
faith, and made with a conscious disregard for the rights and safety of Plaintiffs and entitles
Plaintiffs to an award of just compensation, punitive damages, and attorneys’ fees.

COUNT SIX
Violation of Civil Rights
(City of Barberton, Mr. Weaver, Mr. Jackson, John Does I-X)

87. Plaintiffs’ hereby incorporate by reference the preceding allegations as though
fully rewritten herein.

88. The City of Barberton and/or its employees, agents, and/or representatives,
violated their duties as civic employees, their duties to citizens, and specifically their duties to

Plaintiffs under the law, the Constitutions of the United States of America and the State of Ohio,

13

Sandra Kurt, Summit County Clerk of Courts
CV-2020-02-0571 Case: Baa Wee Vad CAB obo Sob6 stoked AP d: 03/18/ Goat of 15. PagelD Baga: th of 15

and 42 U.S.C. § 1983, by acting in bad faith, wantonly, and maliciously in the taking of
Plaintiffs’ properties and the covering up of their liability for damages to Plaintiffs’ properties.

89, As aresult, the Civil Rights of the Plaintiffs were violated rendering the City of
Barberton and its employees and/or agents Hable for said violations and all damages and
consequences flowing therefrom, including punitive damages and attorneys’ fees.

WHEREFORE, Plaintiffs request that the Court grant judgment against Defendants, their
officers, agents, employees, and all other persons or entities acting on their behalf, as follows:

a. An award of compensatory damages to the Smiths against all Defendants in

excess of $25,000.00 with the specific amount to be proven at trial;

b. A finding that the encroachment of sewage on Plaintiffs’ properties constituted a
trespass;

c. A finding that the encroachment of sewage on Plaintiffs’ properties constituted a
nuisance;

d. A finding that the encroachment of sewage on Plaintiffs’ properties constituted
negligence; |

e, An award of compensatory damages to Ms. Holland against Barberton, Mr.

Weaver, Mr, Jackson, and John Does in excess of $25,000.00 with the specific
amount to be preven at trial;

f. An Order compelling Barberton to engage in the proper appropriation
proceedings for the involuntary taking of Plaintiffs’ land and property;

g. A finding that Barberton’s, Mr. Weaver’s, Mr, Jackson’s, and John Does I-X’

conduct amounted to Civil Rights violations;

14

Sandra Kurt, Summit County Clerk of Courts

te
+ +

Case: 5:20-cv-00584-CAB Doc #: 1-1 Filed: 03/18/20 as of 15. PagelD #: 18
CV-2020-02-0571 BAKER ROSS, SUSAN 02/12/2020 11:08:56 AM Page 15 of 15

h. An award to Plaintiffs of compensatory damages for the mental anguish,
suffering, anxiety, embarrassment, distress, agony, and other related nervous
conditions and psychological disorders and emotion sequelae which resulted

when Plaintiffs’ residences were physically invaded by untreated sewage;

i, An award to Plaintiffs of the diminution in market value of their property;
j. An award of Plaintiffs’ costs and attorney fees herein expended;

k. Prejudgment and post judgment interest,

lL An award of punitive damages; and,

m. Any and all other relief, at law or in equity, to which Plaintiffs may be entitled.

Respectfully submitted,

NIEKAMP, WEISENSELL, MUTERSBAUGH,
& MASTRANTONIO

Vb o, bers

Natalie ', Niese (#0080330)
Daniel J, Orlando (#0097425)
The Nantucket Building

23 8, Main Street, Third Floor
Akron, OH 44308
330-434-1000 tele
330-434-1001 fax

nniese@nwm-law.com

dorlando@nwm-law.com
Attorneys for Plaintiffs

JURY DEMAND

Plaintiffs, pursuant to Civil Rule 38, hereby request a trial by jury on all issues triable by

Di4. be

Daniel J.@rlando (#0097425)
Counsel for Plaintiffs

a jury in this case.

15

Sandra Kurt, Summit County Clerk of Courts
